EX‑35.3 (logo) C-III | C-III Asset Management OFFICER’S CERTIFICATE C-III Asset Management LLC The undersigned, Kevin Donahue, President of C-III Asset Management LLC (f/k/a Centerline Servicing LLC), the Special Servicer under that certain Pooling and Servicing Agreement dated as of November 1, 2016, relating to the Wells Fargo Commercial Mortgage Trust 2016-C36, Commercial Mortgage Pass-Through Certificates, Series 2016-C36 (the “Pooling and Servicing Agreement”), hereby certifies as follows: 1. a review of the activities of the Special Servicer and of its performance under the Pooling and Servicing
